UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7329


ROGER DALE TERRY, JR.,

                Plaintiff – Appellant,

          v.

M. MIDDLETON, Ofc, COS; BOBBY SHEARIN, Warden; SLATE STATE,
Sgt, Rep; P. SHIELDS, D.O.C., Co2; FRED NASTRI, H.O.,

                Defendants – Appellees,

          and

DEPARTMENT OF PUBLIC SAFETY & CORRECTIONAL SERVICES; SCOTT
OAKLEY, Executive Director of the IGO; J. L. TRUE, Captain;
LENORA C. ADEGBESON,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-01686-ELH)


Submitted:   November 29, 2012              Decided:   December 13, 2012


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Roger Dale Terry, Jr., Appellant Pro Se. Nancy P. Tennis, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Roger Dale Terry, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed       the    record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         Terry     v.     Middleton,      No.     1:11-cv-01686-ELH         (D.   Md.

June 29,    2012).            We    dispense    with    oral   argument     because     the

facts    and    legal     contentions          are    adequately     presented     in   the

materials       before    this       court     and    argument      would   not   aid   the

decisional process.

                                                                                  AFFIRMED




                                                3